        Case 2:20-cr-00037-GMN-NJK Document 21 Filed 09/09/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7
     Attorney for Jakarr Dudley
 8
 9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                           Case No. 2:20-CR-037-GMN-NJK
12
                    Plaintiff,                           STIPULATION TO CONTINUE
13
                                                         PRETRIAL MOTION DEADLINES
            v.
14                                                       (First Request)
     JAKARR DUDLEY,
15
                    Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Raquel Lazo, Assistant Federal Public Defender, counsel for Jakarr Dudley, that the
21
     previously ordered deadline for filing of pretrial motions be vacated and that the parties herein
22
     shall have to and including September 11, 2020, within which to file the Defendant’s pretrial
23
     motions currently due September 7, 2020.
24
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25
     shall have to and including September 25, 2020, to file any and all responsive pleadings,
26
     currently due September 21, 2020.
         Case 2:20-cr-00037-GMN-NJK Document 21 Filed 09/09/20 Page 2 of 4




 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including October 2, 2020, to file any and all replies to dispositive motions,
 3   currently due September 28, 2020.
 4           The Stipulation is entered into for the following reasons:
 5           1.      Defense counsel requires additional time to investigate issues pertaining to the
 6   suppression motion.
 7           2.      The defendant is incarcerated and does not object to the continuance.
 8           3.      The parties agree to the continuance.
 9           4.      The additional time requested herein is not sought for purposes of delay, but
10   merely to allow counsel for defendant sufficient time within which to discuss the proposed
11   resolution with her client.
12           5.      Additionally, denial of this request for continuance could result in a miscarriage
13   of justice.
14           This is the first stipulation to continue filed herein.
15           DATED this 8th day of September 2020.
16    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
17
18       /s/ Raquel Lazo                                    /s/ Brain Y. Whang
      By_____________________________                    By_____________________________
19
      RAQUEL LAZO                                        BRIAN Y. WHANG
20    Assistant Federal Public Defender                  Assistant United States Attorney

21
22
23
24
25
26
           Case 2:20-cr-00037-GMN-NJK Document 21 Filed 09/09/20 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-CR-037-GMN-NJK
 4
                    Plaintiff,                           FINDINGS OF FACT, CONCLUSIONS
 5
                                                         OF LAW AND ORDER
             v.
 6
     JAKARR DUDLEY,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Defense counsel requires additional time to investigate issues pertaining to the
14   suppression motion.
15           2.     The defendant is incarcerated and does not object to the continuance.
16           3.     The parties agree to the continuance.
17           4.     The additional time requested herein is not sought for purposes of delay, but
18   merely to allow counsel for defendant sufficient time within which to discuss the proposed
19   resolution with her client.
20           5.     Additionally, denial of this request for continuance could result in a miscarriage
21   of justice.
22   ///
23   ///
24   ///
25
26
        Case 2:20-cr-00037-GMN-NJK Document 21 Filed 09/09/20 Page 4 of 4




 1                                              ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   September 11, 2020 within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including September 25, 2020 to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including October 2, 2020 to file any and all replies to dispositive motions.
 8                     9th day of September 2020.
            DATED this ____
 9                                                                            _____
10                                                 UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
